The court did not improvidently exercise its discretion in denying the plaintiffs’ motion to vacate an order dismissing the complaint for failure-to appear at a pretrial conference. The plaintiffs failed to offer a reasonable excuse for failing to appear for the scheduled conference, and they did not demonstrate the existence of a meritorious cause of action (see, Blumberg v State of New York, 208 AD2d 581; Putney v Pearlman, 203 AD2d 333).
The plaintiffs’ remaining contention is not preserved for appellate review and is, in any event, without merit. Mangano, P. J., Thompson, Friedmann, Florio and McGinity, JJ., concur.